Title: To Alexander Hamilton from Henry Wynkoop, 29 August 1791
From: Wynkoop, Henry
To: Hamilton, Alexander


Bucks Coty Pennsylva. 29. Augt. 91.
Dear Sir,
Your Letter of the 13 instant, I received this day week ago. I have endeavoured to comply with your request in the best manner I was capable, yet not altogether in the way you mentioned. The novelty of the subject—and never having kept any regular account of the annual produce of my lands—nor knowing any person to whom I could apply for such minute information, made it necessary for me to consider the different objects—and taking to my assistance an itelligent neighbouring farmer without letting him into the object of my pursuit, we together have formed an Estimate of what may be supposed the average annual product of the different articles raised on the Lands here, as you will perceive by the paper herewith transmitted, have added some articles not mentioned by you, and omitted what may be consumed by the family who occupy the farm, not doubting but in that particular you must be much more competent to judge than I am, have therefore only mentioned what I suppose the average number of persons on a two hundred acre farm. Altho’ I have not filled the columns in the form you sent me, yet am in hopes you will be able to extract the necessary information & reduce it into such form as will be most convenient for your purpose. Happy in an opportunity afforded me, at least to endeavour to serve you, & anxious for the success of every measure which may tend to promote the general interests of our Country.
I am &c. &c.
Henry Wynkoop.
